Citation Nr: 0611032	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-36 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right knee 
degenerative joint disease, currently rated at 10 percent 
disabling.

2. Entitlement to an increased rating for left knee 
degenerative joint disease, currently rated at 10 percent 
disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1993 to August 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the course of this appeal, the RO 
granted an increased rating from 10 percent disabling for 
both knees to 10 percent disabling for each knee for 
degenerative joint disease with painful motion.


FINDINGS OF FACT

1. The veteran's service-connected right knee disability is 
manifested by subjective complaints of difficulty with 
weightbearing, giving way of the knee, and pain with 
objective evidence of degenerative joint disease, normal 
extension, flexion of 0 to 120 degrees, with slight laxity, 
and moderate pain.

2. The veteran's service-connected left knee disability is 
manifested by subjective complaints of difficulty with 
weightbearing, giving way of the knee, and pain with 
degenerative joint disease with mild instability, mild 
laxity, normal extension, flexion of 0 to 120 degrees, and 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for degenerative changes in the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2005).

2. The criteria for an increased rating in excess of 10 
percent for degenerative changes in the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2005).

3.  A separate 10 percent evaluation, but no higher, is 
warranted for instability in the left knee.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2005); VAOPGCPREC 23-97 (1997).

4.  A separate 10 percent evaluation, but no higher, is 
warranted for instability of the right knee.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2005); VAOPGCPREC 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2002.  
The RO provided the veteran letter notice to his claim for an 
increased rating in letters dated September 2002 and July 
2005, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, an October 2003 statement 
of the case (SOC), and May 2004 and January 2005 supplemental 
statements of the case (SSOC's) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The notice 
letters, the SOC, and the SSOC's specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

VAMC, Dallas and private treatment records are associated 
with the claims file.  Additionally, there is a VA exam of 
record.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The RO originally granted service connection for 
patellofemoral pain syndrome of both knees in October 1995, 
assigning a 10 percent rating for both knees effective August 
16, 1995.  In a November 2002 rating decision, the RO denied 
the veteran's claim for an increased rating; the veteran 
appealed this decision and in March 2004, the RO granted an 
increased rating of 10 percent for degenerative joint disease 
with painful motion, right knee, and 10 percent for 
degenerative joint disease with painful motion, left knee, 
effective July 29, 2002.

In support of his claim, the veteran states that he can no 
longer walk comfortably on cement or concrete, and is unable 
to play with his children.  He claims that both knees buckle 
under stress and he has to use a walking cane for distances 
greater than twenty feet.  In addition, the veteran states 
that his knee condition causes him daily pain and that he is 
unable to sleep due to the pain.  In sum, the veteran 
contends that his left and right knee disabilities are more 
severe than warranted by separate 10 percent ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The left and right knee disabilities are characterized as 
degenerative joint disease.  In this case, the RO evaluated 
the knees under Diagnostic Codes (DC) 5010-5260 for 
degenerative arthritis and limitation of motion.  The Board 
will consider whether the veteran's left and right knee 
disabilities can receive higher ratings under these 
diagnostic codes, as well as any other potentially applicable 
diagnostic codes.  For other diagnostic codes, the Board 
notes that according to the U.S. Court of Appeals for 
Veterans Claims (Court) and VA General Counsel, other 
impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 is a separate and distinct disability from 
arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  DC 5260 assigns a 30 percent rating for 
flexion limited to 15 degrees; a 20 percent rating for 
flexion limited to 30 degrees; a 10 percent rating for 
flexion limited to 45 degrees; and a noncompensable rating 
for flexion limited to 60 degrees.  38 C.F.R. § 4.71a, DC 
5260 (2005).

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.  38 C.F.R. § 4.71a, DC 5260 (2005).

Under DC 5257, other impairment of the knee such as recurrent 
subluxation or lateral instability, a 10 percent rating is 
assigned for slight impairment.  A 20 percent rating is 
assigned for moderate impairment, and a maximum rating of 30 
percent is assigned for severe impairment.  38 C.F.R. § 4.71a 
(2005).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Right Knee Disability

As previously mentioned, a July 2002 VAMC, Dallas treatment 
report indicates that the veteran has experienced chronic 
knee pain since 1995.  In September 2002, the veteran 
reported that his knees were giving out and he had knee 
numbness when sitting for more than thirty minutes.  A May 
2003 MRI suggested chondromalacia of the medial patella, 
patella tendonitis, and thickening of the medial collateral 
ligament probably due to prior injury.  The assessment was 
chondromalacia patella.

A February 2004 VA examination showed the range of motion in 
the right knee to be 0 to 130 degrees with moderate pain with 
a further reduction of 10 degrees due to pain and weakness.  
The examiner noted fluid superiorly and medially about the 
right knee, tenderness around the knee but most pronounced 
inferiorly and medially, moderate crepitus with flexion, and 
slight laxity with valgus compression.  The impression was 
degenerative joint disease of the right knee with moderate 
pain.  

An August 2004 VA clinical note indicates that the veteran 
experiences daily pain in his knees, has difficulty climbing 
stairs, and cannot wear braces on the knees due to pain.

As noted, the veteran is currently rated at 10 percent for 
his right knee disability under DC 5010-5260, for 
degenerative arthritis with painful motion.  In order to 
receive a higher rating under DC 5260, there must be flexion 
limited to 30 degrees.  In this case, the February 2004 VA 
examination showed the veteran's flexion to be 130 degrees, 
and 120 degrees with pain.  Since the flexion is between 120-
130 degrees and is not limited to 30 degrees, a higher 20 
percent rating is not warranted under DC 5260. 

The VA General Counsel has held that a veteran may receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  See VAOPGCPREC 
9-2004 (2004).  Thus, the Board must also evaluate the 
veteran's knee disability under DC 5261.  To receive a 
minimal compensable rating under DC 5261, extension must be 
limited to 10 degrees.  In the present case, the February 
2004 VA examination noted that the veteran's flexion was 
between 120-130 degrees; there was no indication of a 
limitation of extension.  Furthermore, as there were no 
findings of limited extension.  Thus, a separate rating under 
DC 5261 is not warranted.

In order to receive a compensable rating under DC 5257, there 
must be slight impairment of the knee, including recurrent 
subluxation or lateral instability.  Here, the February 2004 
VA examiner found slight laxity with valgus compression of 
the right knee, and the veteran complained of difficulty with 
weightbearing and giving way of the ring knee.  MRI findings 
show thickening of the medial collateral ligament of the 
right knee.  This represents slight impairment of the right 
knee to warrant a separate 10 percent evaluation under 
Diagnostic Code 5257.  

While the Board finds that his left knee disability warrants 
a separate 10 percent evaluation under Diagnostic Code 5257, 
the objective clinical evidence does not warrant a higher 
evaluation at this time.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the right 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. § 
4.59.  The medical evidence also shows complaints of popping, 
and functional impairment in activities, such as walking, 
sleeping, and playing with the veteran's children.  However, 
any functional loss resulting from his left knee disability 
already is contemplated by the 10 percent rating under DC 
5010-5260 for the degenerative arthritis with painful motion.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for right knee 
disability under Diagnostic Codes 5260 or 5261, however, 
resolving all reasonable doubt in the veteran's favor, the 
veteran is entitled to a separate evaluation for his right 
knee under Diagnostic Code 5257 at 10 percent, but no higher, 
for slight impairment.  

Moreover, an extra-schedular rating under 38 C.F.R. § 
3.321(b) is not warranted. The record shows that the veteran 
is unemployed.  However, in a September 2004 VA examination, 
the veteran stated that he was currently training to become a 
truck driver.  The veteran also stated that the reason for 
his unemployment was his back problems.  There is no evidence 
that the veteran's knee disability, though painful, is the 
cause of marked interference with employment.  Nor are there 
frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b).

Left Knee Disability 

A July 2002 VAMC, Dallas treatment report indicates that the 
veteran has experienced chronic knee pain since 1995.  In 
September 2002, the veteran reported that his knees were 
giving out and he had knee numbness when sitting for more 
than thirty minutes. A May 2003 MRI showed suggestions of 
posterior cruciate sprain, patella tendonitis, chondromalacia 
of the patella, increased joint fluid, and thickening of the 
medial collateral ligament.  The assessment was 
chondromalacia patella. 

A February 2004 VA examination showed the range of motion in 
the left knee to be 0 to 130 degrees with a further reduction 
of 10 degrees due to pain and weakness.  The examiner noted 
fluid superiorly with tenderness all the way around the knee, 
mild crepitus with flexion and a slightly positive Lachman 
test.  The impression was degenerative joint disease of the 
left knee with knee pain, decrease in range of motion, mild 
instability and mild laxity.

An August 2004 VA clinical note indicates that the veteran 
experiences daily pain in his knees, has difficulty climbing 
stairs, and cannot wear braces on the knees due to pain.

As noted, the veteran is currently rated at 10 percent for 
his left knee disability under DC 5010-5260, for degenerative 
arthritis with painful motion.  In order to receive a higher 
rating under DC 5260, there must be flexion limited to 30 
degrees.  In this case, the February 2004 VA examination 
showed the veteran's flexion to be 130 degrees, and 120 
degrees with pain.  Since the flexion is between 120-130 
degrees and is not limited to 30 degrees, a higher 20 percent 
rating is not warranted under DC 5260. 

A separate rating under DC 5261 for limitation of extension 
of the leg also is not applicable as there is no medical 
evidence of any limitation of left leg extension.  

 However, a separate rating under DC 5257 for the left knee 
is warranted for slight impairment of the knee including 
lateral instability.  The February 2004 VA examination showed 
a slightly positive Lachman test, and the impression included 
mild instability and mild laxity of the left knee.  Though 
the VA examiner did not use the terms severe, moderate or 
slight which are used in DC 5257, the findings of mild 
instability and mild laxity are analogous to a slight 
impairment warranting a 10 percent disability rating.  A 
higher 20 percent rating is not warranted as the medical 
evidence does not show that the left knee impairment is 
moderate. 

In the present case, the veteran has a 10 percent rating 
under DC 5257 due to mild instability of the left knee, and a 
10 percent rating under 5010-5260 for degenerative arthritis 
with painful motion.  The VA General Counsel has held that if 
a veteran has a disability rating under DC 5257 for lateral 
instability of the knee, and there is also X-ray evidence of 
arthritis and limitation of motion severe enough to warrant a 
zero-percent rating under DC 5260 or DC 5261, a separate 
rating is available under DC 5003 or DC 5010.  VAOPGCPREC 23-
97, 9-98 (1998).  VAMC, Dallas treatment records indicate 
that April 2003 knee x-rays were normal and there are no 
results of record from a November 2002 x-rays.  Since there 
are no separate x-ray findings of degenerative arthritis, 
there is no evidence to warrant a separate rating under DC 
5003 or 5010.  The 10 percent rating assigned under the 
combination of DC 5010-5260 accurately reflects the veteran's 
current level of left knee disability. 

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, any 
functional loss resulting from his left knee disability 
already is contemplated by the 10 percent rating under DC 
5010-5260 for the degenerative arthritis with painful motion 
and the 10 percent rating under DC 5257 for lateral 
instability. 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for left knee 
disability under Diagnostic Codes 5260 or 5261, however, 
resolving all reasonable doubt in the veteran's favor, the 
veteran is entitled to a separate evaluation for his left 
knee under Diagnostic Code 5257 at 10 percent, but no higher, 
for slight impairment.  

As previously discussed, there is no evidence in this case 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b).  Therefore, an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted. 




ORDER

Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the left knee is denied.

Entitlement to a separate 10 percent evaluation for right 
knee disability under Diagnostic Code 5257 is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for left knee 
disability under Diagnostic Code 5257 is granted, subject to 
the rules and payment of monetary benefits.
  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


